department of the treasury internal_revenue_service washington d c on mep katz ‘ government entities division jun uniform issue list number xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx ira y xxxxx custodian b xxxxx individual c xxxxx company l xxxxx company m xxxxx company n xxxxx amount t xxxxx date xxxxx date xxxxx date xxxkx date xxxxx date xxxxx date xxxxx date xxxxx xxxxx page dear xxxxx this is in response to your letter dated date as supplemented by correspondence dated october and date and january and date submitted on your behalf by your authorized representative requesting a ruling as to whether the failure to make a distribution from your individual_retirement_arrangement ira in and the subsequent make-up distribution in will not result in a modification to a series of substantially_equal_periodic_payments under sec_72 of the internal_revenue_code code and therefore will not be subject_to the additional percent tax imposed on early distributions under sec_72 of the code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a who has retired from employment was under during taxpayer a maintains two traditional_ira accounts ira x and ira y custodian b is the custodian of both accounts and company n is custodian b’s agent for administering the ira accounts taxpayer a represents that she began receiving distributions from her ira accounts in in the form of a series of substantially_equal_periodic_payments intended to comply with the requirements of sec_72 of the code notice_89_25 and revrul_2002_62 individual c is taxpayer a’s broker individual c is employed by company l a financial group affiliated with company m company m processes ira distribution requests from individual c taxpayer a represents that on date she contacted individual c to remind him of the distributions required for calendar_year distribution forms for taxpayer a to complete sign and return to him on date individual c received from taxpayer a completed signed distribution request forms for ira x and ira y under item on each distribution request form taxpayer a notated that she was under the age of and wanted to continue on date individual c sent taxpayer a two ira the schedule of substantially_equal_periodic_payments under item of each distribution request form taxpayer a checked box b fora partial_distribution in- kind to my non-retirement brokerage account in compliance with the instructions below box b requesting the security names and share unit amount s for the security position s to be distributed in-kind taxpayer a completed a distribution instruction form with respect to each distribution request form which detailed separately the in-kind transfer of stock from ira x and the in-kind transfer of stock from ira y individual c represents that on date he forwarded the two distribution request forms to each of which was attached a copy of the distribution instruction form to the main office of company m which in turn was responsible for forwarding the forms to company n on date company n sent the forms to custodian b but did not attach the instruction form - page -_ to each request custodian b processed the request with respect to ira x but rejected the request with respect to ira y taxpayer a represents that she received confirmation of the distribution from ira x on date and she contacted individual c to inquire whether the distribution from ira y had been made she further represents that individual c contacted company m and informed company m that the distribution had not been made taxpayer a represents that on date she informed individual c that her ira statement did not show that the distribution that she had requested from ira y had been processed during on date individual c again sent the distribution request forms to company m requesting that the distribution be for the distribution of amount t was made on date but was made for taxpayer a received confirmation of the distribution on date based on the foregoing you request a ruling that failure to distribute the required_distribution amount from ira y for in the subsequent make-up distribution from ira y in the considered a modification to a series of substantially_equal_periodic_payments under sec_72 of the code that will result in the imposition of the percent additional tax imposed on early distributions under sec_72 of the code with respect to ira y calendar_year will not be calendar_year and the sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 of the code shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 of the code that if the 00k page series of payments is subsequently modified other than by reason of death or disability a before the close of the 5-year period beginning with the date of the first payment and after the employee attains age ‘4 or b before the employee attains age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed but for sec_72 t2 a iv plus interest for the deferral_period notice_89_25 1989_1_cb_662 provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on early distributions provided under sec_72 t a iv of the code q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 2002_42_irb_710 modified q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 of the code if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice in this case taxpayer a states that she was receiving payments from her iras since in a series of substantially_equal_periodic_payments intended to satisfy sec_72 of the code taxpayer a has submitted documentation showing that on date she requested that company m distribute _ _ amount t the required annual amount from ira y if amount t had been distributed according to taxpayer a’s instructions taxpayer a would have received the amount in the evidence that amount t would have constituted an amount with respect to the taxable_year which was substantially equal to the amounts received by taxpayer a in prior years taxable_year taxpayer a has provided documentation submitted by taxpayer a shows she completed the necessary forms and provided them timely to an appropriate representative of the financial_institution responsible for overseeing the distribution process and for ensuring that the annual amount be distributed from ira y for the taxable_year on or before december of such year taxpayer a did not intend to modify the series of substantially_equal_periodic_payments she had been receiving from her iras since rather the modification is due to the failure of company m to make the distribution of amount t in tn addition taxpayer a has represented that she intends to use the same method for determining the annual payments from ira y that she had been using prior to thus as a result of company m’s failure to distribute amount t in the required amount was not distributed from ira y for and the subsequent make-up distribution of page amount t in when added to the required annual distribution for will result in taxpayer a receiving an amount-for calendar_year more than the annual payment determined under the method used by taxpayer a that will be accordingly we conclude that the failure to distribute the entire required_annual_payment from ira y for the calendar_year and the subsequent make-up distribution for the calendar_year made in the following calendar_year are not considered a modification of a series of substantially_equal_periodic_payments under sec_72 t2 a iv of the code and therefore ira y will not be subject_to the percent additional tax imposed on early distributions under sec_72 of the code this ruling does not express an opinion as to whether but assumes that the series of substantially equal payments taxpayer a is currently receiving from ira y satisfies code sec_72 and revrul_2002_62 this ruling assumes that ira y meets the requirements of code sec_408 at all times relevant to this transaction this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this letter_ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office oo if you have any question regarding this ruling please contact xxxxx id number xxxxx se t ep ra t4 at xxxxx _ sincerely donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxx
